Appeal 'by defendant" from1 a judgment, of the Supreme (Court, Nassau( County, "rendered^ April 1972, -convicting him. of "criminally possessing property in the first" degree) upon a jury verdict, and; imposing sentence. Judgment (affirmed1. 1 No opinión ¡The’case is renutted to, the Supreme Court)-Nassau, County) for proceedings to {direct appellant- to surrender- himself to said) court in.'.order, - that execution, of the judgment- be commenced or resinned (CPL 460.50, subd.,é). Cohalan, Acting P. J,7 Christ, Brennan and Munder, JJ.,. concur; Shapiro; J., dissents and votes (to reverse . the judgment 'and dismiss the indictment, with the following memqrandumr -The evidence in this base, was-totally insufficient to ^arrant defendant’s Conviction, He was observed by police officers running) from a house^ in whbse *649adjacent garage the stolen automobile was parked. The uncontradicted evidence indicated that he had moved out of the house some 'two weeks prior to the theft of the car. Evidence of flight, without more, is only of slight value (People v. Fiorentino, 197 N. Y. 560, 567). Such evidence of consciousness of guilt, while admissible to strengthen other evidence, is not in and of itself sufficient to warrant conviction (People v. Leyra, 1 N Y 2d 199). In this case, not only was there no other evidence of guilt, but the testimony as to flight clearly indicates that it may well have been the defendant’s brother who fled the house. Accordingly, the judgment should be reversed and the indictment dismissed.